Proceeding pursuant to CPLR article 78 in the nature of mandamus to direct the respondent Larry D. Martin, a Justice of the Supreme Court, Kings County, to sign a judgment in an action entitled Abrams v Radin & Kleinman, pending in that court, under index No. 12899/91.
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act and only when there exists a clear legal right to the relief sought (see Matter of Legal Aid Socy. of Sullivan County v Scheinman, 53 NY2d 12, 16 [1981]). The petitioner has failed to demonstrate a clear legal right to the relief sought, as the rights of the parties in the underlying action have not been finally determined (see CPLR 5011). Florio, J.P., S. Miller, Ritter and Krausman, JJ., concur.